DETAILED ACTION

Drawings
The drawings were received on 8/2/2017.  These drawings are acceptable.


Claim Objections
Claim 17 is objected to because of the following informalities:  “one lobe” in line 2 and “an adjacent lobe” in line 3 should be corrected as --one lobe of the plurality of lobes-- and --an adjacent lobe of the plurality of lobes---- respectively for clarity.  Appropriate correction is required. 
Claim 20 is objected to because of the following informalities:  “a right side” in line 5 should be corrected as --a right side lobe-- for clarity.  Appropriate correction is required.



Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-5, 7-16, 18-20 is/are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Wheeler (US 7,478,577 B1).
Regarding claim 1, Wheeler (‘577) discloses a torque wrench (title), comprising: 
an input end (an end near an element 48) configured to receive a torsional input (when a user rotates a handle); 
a gear train (fig4-5, a gear teeth on an element 34 and an element 48) operatively driven to rotate by the torsional input (col.7 lines11-27); 
a driver 34 (col.4 line55) connected to the gear train (fig4); 
a guide 36 (col.4 line57) having a plurality of radially oriented channels 70 (col.6 line14; figs3,7);
a plurality of clamps 60 (col.4 line59) disposed at least partially inside the driver 34 (fig4), each of the clamps 60 being moveable within one of the radially oriented channels 70 (figs9-10) to radially engage a range of different sized fasteners in response to rotation of the driver 32 in either of a clockwise or a counterclockwise direction (col.5 lines29-33, 51-55, col.8 lines50-52); and 
a housing 40 (col.4 line23) configured to enclose the gear train, the driver 34, and the clamps 60.
Regarding claim 2
Regarding claim 3, Wheeler discloses the torque wrench of claim 2, wherein each of the plurality of lobes includes: a clamp engaging end 56 (fig4) configured to engage with a radially outermost end 66 (col.5 line25) of one of the clamps 60; and a pair of trailing ends 54 (fig4), the clamp engaging end 56 being located radially further from an axis of rotation (of the driver 34) than the trailing ends (fig4).
Regarding claim 4, Wheeler discloses the torque wrench of claim 3, wherein each of the plurality of lobes further includes a curved surface (fig4) connecting the clamp engaging end 56 and the trailing ends 54 (fig4).
Regarding claim 5, Wheeler discloses the torque wrench of claim 4, wherein the curved surface is configured to engage a corresponding rounded surface (a peripheral rounded surface of the radially outermost end 66, fig4) of an associated one of the plurality of clamps 60 at the radially outermost end 66 (fig4, col.5 lines24-25).
Regarding claim 7, Wheeler discloses the torque wrench of claim 5, wherein adjacently disposed clamp engaging ends 56 (fig4) are circumferentially spaced apart from each other (fig4; via the trailing ends and the curved surfaces).
Regarding claim 8, Wheeler discloses the torque wrench of claim 2, wherein the plurality of lobes includes: a left side lobe (figA below) extending from a first trialing end (figA below) to a first clamping engaging end (figA below); and a right side lobe (figA below) extending from a second trailing end (figA below) to a second clamp engaging end (figA below), the left side lobe and the right side lobe being configured to engage with an associated one of the plurality of clamps 60 (fig4, col.5 lines24-25). 

    PNG
    media_image1.png
    479
    824
    media_image1.png
    Greyscale

Regarding claim 9, Wheeler discloses the torque wrench of claim 8, wherein the first clamp engaging end and the second clamp engaging end are disposed adjacent each other and adjacent a rounded surface (of an element 66 of the clamp 60) of the associated one of the plurality of clamps 60.
Regarding claim 10, Wheeler discloses the torque wrench of claim 9, wherein the left side lobe includes a first curved surface (figA) configured to engage the rounded surface of the associated one of the plurality of clamps 60 at a radially outermost end 66 (col.5 lines24-25) when the driver 34 is rotated in the clockwise direction (col.7 lines66-67; fig15); and the right side lobe includes a second curved surface (figA) configured to engage the rounded surface of the associated one of the plurality of clamps 60 at the radially outermost end 66 when the driver 34 is rotated in the counterclockwise direction (col.7 line67-col.8 line1). 
Regarding claim 11, Wheeler discloses the torque wrench of claim 10, wherein the first and second clamp engaging ends are connected to each other (figA above).
Regarding claim 12¸ Wheeler discloses an adjustable adapter module for use with a torque wrench (title), comprising: 

a plurality of clamps 60 (col.4 line59) disposed at least partially inside the drive 34 (fig4), each moveable within a radially oriented channel 70 (col.6 line14, figs 3,7,9-10) to radially engage and lock onto a range of different sized fasteners in response to rotation of the driver 34 in either of a clockwise direction or a counterclockwise direction (col.5 lines29-33, 51-55, col.8 lines50-52).
Regarding claim 13, Wheeler discloses the adjustable adapter module of claim 12, wherein the driver 34 includes a plurality of lobes (fig4, each lobe is defined by a pair of trailing ends 54, a clamp engaging end 56 therebetween, and curved surfaces connecting the trailing ends 54 and the clamp engaging end 56; col.5 lines14-24) configured to engage with the plurality of clamps 60, each of the plurality of lobes including: 
a clamp engaging end 56 (fig4) configured to engage with a radially outermost end 66 (col.5 line25) of one of the clamps 60; and 
a pair of trailing ends 54 (fig4), the clamp engaging end 56 being located radially further from an axis of rotation (of the driver 34) than the trailing ends (fig4).
Regarding claim 14¸ Wheeler discloses the adjustable adapter module of claim 13, wherein each of the plurality of lobes further includes a curved surface (fig4) connecting the clamp engaging end 56 and the trailing ends 54 (fig4), and the curved surface is configured to engage a corresponding rounded surface (a peripheral surface of the radially outermost end 66, fig4) of an associated one of the plurality of clamps 60 at the radially outermost end 66 (fig4, col.5 lines24-25).
Regarding claim 15, Wheeler discloses the adjustable adapter module of claim 13, wherein each of the plurality of clamps 60 is cuboid (the cuboid section between an element 64 and an element 62, fig11), and wherein the adjustable adapter module further includes a 
Regarding claim 16, Wheeler discloses the adjustable adapter module of claim 15, further including a guide 36 (col.4 line57) having a plurality of radially oriented channels 70 (col.7 line14, figs3,7), each of the plurality of radially oriented channels 70 being configured to guide a corresponding one of the plurality of clamps 60 into engagement with the different sized fasteners (“guide” slots, col.6 lines13, 34-45).
Regarding claim 18¸ Wheeler discloses the adjustable adapter module of claim 12, further including a plurality of lobes (fig4, each lobe is defined by a pair of trailing ends 54, a clamp engaging end 56 therebetween, and curved surfaces connecting the trailing ends 54 and the clamp engaging end 56; col.5 lines14-24), wherein each lobe has a left side lobe (figA above; a left side lobe is defined by a first trailing end and a first clamp engaging end and a surface connecting the first trailing end and the first clamp engaging end) that extends from a first trailing end (figA above) to a first clamp engaging end (figA above) and a right side lobe (figA above; a right side lobe is defined by a second trailing end and a second clamp engaging end and a surface connecting the second trailing end and the second clamp engaging end) that extends from a second trailing end (figA above) to a second clamp engaging end (figA above), the left side lobe and the right side lobe being configured to engage with an associated one of the plurality of clamps 60 (col.5 lines24-25). 
Regarding claim 19, Wheeler discloses a torque assembly, comprising: 
a wrench (fig1); 
an adjustable adapter module (fig4), including:
	a driver 34 (col.4 line55) configured to transmit a rotational input (when a user rotates a handle) received from the wrench to a plurality of integral lobes (fig4, each lobe is defined by a pair of trailing ends 54, a clamp engaging end 56 therebetween, and curved 
		a clamp engaging end 56 (fig4);
		a pair of trailing ends 54 (fig4), the clamp engaging end 56 being located radially further from an axis of rotation (of the driver 34) than the trailing ends (fig4); and
		a curved surface (fig4) connecting the clamp engaging end 56 and the trailing ends 54 (fig4);
	the plurality of clamps 60 disposed at least partially inside the driver 34 (fig4) and engaged with the curved surfaces of the plurality of integral lobes (fig4, col.5 lines24-25), the plurality of clamps 60 being moveable to radially engage and lock onto a range of different sized fasteners in response to rotation of the driver 34 in either of a clockwise direction or a counterclockwise direction (col.5 lines29-33, 51-55, col.8 lines50-52);
a plurality of springs 90 (col.6 line39; figs3,7) configured to bias the corresponding one of the plurality of clamps 60 away from the different sized fasteners (col.6 lines42-45); and
a guide 36 (col.4 line57) having a plurality of radially oriented channels 70 (col.7 line14, figs3,7) each channel 70 configured to guide one of the plurality of clamps 60 that is within the channel 70 (figs7, 9-10) into engagement with the different sized fasteners (“guide” slots, col.6 lines13, 34-45); and
a retention assembly 40,46,48 (col.4 line23, col.5 lines4-8, figs3-4) configured to retain the adjustable adapter module connected to the wrench (figs3-4).
Regarding claim 20, Wheeler discloses the torque assembly of claim 19, wherein the plurality of integral lobes includes: a left side lobe (figA above); and a right side lobe (figA above), the left side lobe and the right side lobe being configured to engage with an associated one of the plurality of clamps 60 (fig4, col.5 lines24-25).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wheeler (US 7,478,577 B1) in view of Johnson (US 7,062,996 B2).
Regarding claim 6
Regarding claim 17¸ Wheeler discloses the adjustable adapter module of claim 13, however, does not explicitly disclose that the trailing ends of adjacent lobes are circumferentially spaced apart from each other. However, Johnson teaches a configuration where a pair of trailing ends of one lobe of the plurality of lobes are circumferentially spaced apart from a pair of trailing ends of an adjacent lobe of the plurality of lobes (fig5A, col.5 lines29-34). Johnson teaches that that it is known to use other configurations of the lobes if desired (i.e. formed as a single, continuous loop or divided into separate, oppositely symmetrical segments, etc. col.5 lines20-27, col.3 lines57-59).   It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Wheeler to have trailing ends of adjacent lobes being circumferentially spaced apart from each other, as taught by Johnson, to provide separate lobe for each clamp (col.5 lines25-27). Also, such a modification would have been considered a mere design consideration which fails to patentably distinguish over the prior art of Wheeler. 

Response to Arguments
Applicant's arguments filed 12/9/2020 have been fully considered but they are not persuasive.
Regarding Wheeler, Applicant argues that Wheeler does not disclose radially oriented channels with clamps therein. However, Examiner respectfully disagrees. As seen in figures 3, 7, 9-10, Wheeler discloses radially oriented channels 70 (col.6 line14). Each of clamps 60 (col.5 line39) comprises a slider 64 (col.5 line39) which is disposed within a corresponding one of the radially oriented channels 70 (col.6 lines34-45). Therefore, Applicant’s argument is not persuasive.
Regarding 35 U.S.C 112(f) for a limitation, “a retention assembly configured to retain the adjustable adapter module connected to the wrench” of claim 20, Applicant states that no intention of invoking 35 U.S.C. 112(f) for any limitation that is not expressly in means plus .

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to Seahee Hong whose telephone number is (571)270-5778.  The examiner can normally be reached on M-Th 8am-4pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ORLANDO AVILES-BOSQUES can be reached on (571) 270-5531.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SEAHEE HONG/Examiner, Art Unit 3723                                                                                                                                                                                                        
/ORLANDO E AVILES/Supervisory Patent Examiner, Art Unit 3723